711 N.W.2d 327 (2006)
474 Mich. 1073
H.A. SMITH LUMBER & HARDWARE CO., Plaintiff/Counter-Defendant/Appellee,
v.
John DECINA, Defendant/Cross-Defendant/Appellant, and
John Decina Development Co., Third Party Defendant/Cross-Defendant/Counter-Plaintiff/Appellant, and
Linas P. Gobis and Lydia K. Gobis, Defendants/Cross-Plaintiffs/Cross-Defendants/Counter-Defendants/Appellees, and
William Gardella d/b/a Williams Glass Co., Defendant/Counter-Plaintiff/Cross/Plaintiff/Third Party Plaintiff/Appellee.
Docket No. 128560, COA No. 238521.
Supreme Court of Michigan.
March 8, 2006.
On order of the Court, the application for leave to appeal the March 3, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Oakland Circuit Court for further consideration. On remand, the Oakland Circuit Court is DIRECTED *328 to articulate in writing, and to file with the Clerk of the Supreme Court within 120 days of this order, its written explanation of the legal bases for its attorney fees awards to plaintiff-appellee H.A. Smith Lumber & Hardware Company and defendant-appellee William Gardella d/b/a Williams Glass Company.
We retain jurisdiction.